UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8076


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

SAMUEL RODNEY HOLMES,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Aiken. Margaret B. Seymour, Senior District
Judge. (1:05-cr-01253-MBS-1; 1:10-cv-70305-MBS)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel Rodney Holmes, Appellant Pro Se. Susan Zalkin Hitt,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Samuel      Rodney    Holmes       seeks    to    appeal    the   district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp.       2012)    motion.        The   order     is    not     appealable     unless    a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.          § 2253(c)(1)(B)          (2006).             A     certificate       of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner        satisfies       this      standard         by     demonstrating       that

reasonable          jurists     would     find      that    the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies       relief        on   procedural        grounds,        the     prisoner      must

demonstrate         both    that    the    dispositive          procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

               We have independently reviewed the record and conclude

that Holmes has not made the requisite showing. *                        Accordingly, we


        *
       Holmes’ § 2255 motion was filed within one year after the
Supreme Court’s denial of certiorari review of his direct
appeal.   United States v. Holmes, 339 F. App’x 334 (4th Cir.)
(No. 08-4916), cert. denied, 130 S. Ct. 816 (Dec. 7, 2009). It
is therefore timely filed.    28 U.S.C.A. § 2255(f)(1); Clay v.
(Continued)
                                              2
deny a certificate of appealability and dismiss the appeal.               We

dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this court and argument would not aid the decisional process.



                                                                  DISMISSED




United States, 537 U.S. 522, 527 (2003). Holmes fails, however,
to state a debatable claim of the denial of a constitutional
right. Slack, 529 U.S. at 484-85.



                                      3